 In the Matter ofBIIEHLER TANK AND WELDING WORKSandINTERNA-TIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPRIIILDERS,WELDERSAND HELPERS OF AMERICA,LocAL 92, A. F. L.Case No. R-3083.-Decided October 21) 194iJurisdiction:steel products fabricating industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees excluding office employees, watchmen, and supervisory employees;agreement as to.Messrs. Latham do Watkins, by Mr. Richard W. Lund,of Los Angeles,Calif., for the Company.Mr. E. V. Blackwell,of Los Angeles, Calif., for the Union.Mr. Harry Cooper,of Counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 17, 1941, International Brotherhood of Boilermakers, IronShipbuilders,Welders And Helpers of America, Local 92, A. F. L.,herein called the Union, filed with the Regional Director for theTwenty-first Region (Los Angeles, California) a petition alleging thata question affecting commerce had arisen concerning the representationof employees of Buehler Tank and Welding Works, Los' Angeles, Cali-fornia,'herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On September16, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.36 N. L. R. B., No. 56.318 BUEHLERTANK AND WELDING WORKS319On September 19, and September 24, 1941,' the Regional Directorissued a notice of hearing, and a notice of postponement of hearing,respectively, copies of both of which were duly served upon the Com-pany and the Union. Pursuant to notice, a hearing was held on Sep-tember 29,1941, at Los Angeles, California, before Charles M. Ryan, theTrial Examiner duly designated by the Chief Trial Examiner.' TheCompany was represented by counsel, the Union by its representative,and both participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made rulings on the admission of evi-dence.The Board has reviewed such rulings, and finds that no preju-dicial errors were committed.The rulings are hereby affirmed. .Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBuehler Tank and Welding Works is a California corporation, hav-ing its principal office and place of business at Los Angeles, California,where it is engaged in fabricating and selling steel products.Duringthe year 1940 the Company purchased steel having an approximatevalue of $130,000, of which 50 per cent in value was, purchased outsidethe State of California.During the year 1940 the Company sold steelproducts valued at approximately $240,000, of which 20 per cent invalue was sold to purchasers located outside the State of California.The Company employs about 25 production and-and. maintenanceemployees.II.THE ORGANIZATION INVOLVEDInternationalBrotherhood of Boilermakers, Iron Shipbuilders;Welders and Helper&of America, Local 92, A. F. L., 'is labor organiza-tion affiliated with the', American Federation of Labor. It admits tomembership- employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 17, 1941, the Union filed its petition herein, alleging that aquestion concerning representation had arisen.On an occasion appar-ently prior thereto, a representative of the Union informed the presi-dent of the Company that he would be "in with a contract some day."The president of the Company made no comment at the time because, ashe testified at the hearing; with reference to recognition of and negotia-tion with the Union, "it was, in my opinion, a matter for the LaborBoard to' make that 'decision."The Company has not indicated any 320DECISIONSOF NATIONALLABOR RELATIONS BOARDchange inposition in this regard.A statement of the Regional Direc-tor, introduced in evidence at the hearing, shows that the Union repre-sents a substantial number of employees in the unit hereinbelow foundto be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection. with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade; traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree, and we find, that all produc-tion and maintenance employees of the Company, excluding officeemployees, watchmen, and supervisory employees having authorityto hire and discharge, constitute a unit appropriate for the purposesof collective bargaining.We further find that such unit will insureto employees of the Company the full benefit of their right to self=organization and to collective bargaining and otherwise will ef-fectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by the holding of an election by secretballot.We shall direct that all employees in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to such limitationsand additionsas are setforth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Buehler Tank andWelding Works, LosThe Regional Director reported that the Union submitted to him 23 applications formembership cards,all bearingapparentlygenuine, original signatures and 17 of whichwere the names of persons appearing on the Company'spay roll as of June 25, 1941.The cards were dated between March and July 1941,except two thereof which wereundated.There are approximately 25 employees in the appropriate unit. BUEHLER TANK AND WELDING WORKS321Angeles, California, within the meaning of Section 9 (c) and 2 (6)and (7) of the National Labor Relations Act.'2.All production and maintenance employees of the Company,.excluding office employees, watchmen, and supervisory employeeshaving authority to hire and discharge, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Buehler Tank and Welding Works, Los Angeles, California,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesof the Company who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were ill oron vacation, or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding office employees, watch-men, supervisory employees having authority to hire and discharge,and employees who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by InternationalBrotherhood of Boilermakers, Iron Shipbuilders, Welders and Helpersof America, Local 92, A. F. L., for the purposes of collective bargaining.MR. GERARD D. REILLYtookno partin the consideration of the aboveDecision and Direction of Election.433118-42-vol. 36--22